internal_revenue_service department of the treasury uniform issue list no washingt nc contact person telephone numtw in reference to t-ep-ra t4 date dec i999 legend company a company b company c company d company e company f company g pian x plan y plan z dear this is in response to a request for a ruling submitted by your authorized representative on date and supplemented by additional correspondence dated date date date date and date concerning distributions from plans described in sec_401 of the internai revenue code code and qualified under sec_40i a of the code your authorized representative submitted the following facts and representations in support of the requested ruling company a’s primary business is ownership and management of various heaith care facilities through various affiliates including corporate subsidiaries joint ventures and jimited liability companies company a maintains pians x y and z k plans each of which includes a cash_or_deferred_arrangement as described in sec_401 of the code for the benefit of its employees including the employees of its various affiliates company b and company d are wholly-owned subsidiaries of company a which are in the business of owning and managing hospitals in a specific geographical area company b owned and managed three hospitals the assets and liabilities of which were contributed to company c company d owned and managed one hospital and its asset sec_34s and liabilities were contributed to company e company c and company e are single member limited_liability companies the sole member of each of which is a directly or indirectly wholly-owned subsidiary of company a also company f is a wholly-owned subsidiary of company a as part of an interrelated transaction it is represented that more than eighty-five percent of the assets constituting hospitals of company b and company d were sold to company g company g is not affiliated with company a within the meaning of sec_414 c m and of the code the transaction involved the contribution by company b of assets and iiabilities related to three hospitals to company c a related corporation similarly company d contributed assets and liabilities related to one hospital to company e a related corporation company b and company d then contributed company c and company e to company f a related holding_company on date company c and with the exception of certain officers including the ceo cfo chief nursing officer cno and coo all of the employees who worked for the sold hospitals ceased to be employed by company b or company d the employees were offered jobs with the purchaser company g these individuals in virtualiy all cases continued to perform the same service after the sale as they performed before the sale each of the hospitals soid in the transaction had its own medicare license each hospital had its own ceo and cfo each hospitai had its own accounting staff the accounting staff prepared the general ledger for the hospitai each hospital collected its own receivables hiring and firing of employees was performed at the hospital employees were never transferred between hospitals company a through its corporate headquarters provided centralized functions including payroli information services legal insurance accounting and governmental reimbursement medicare medicaid in addition to accounting various other functions were performed at both the hospital ievel and at company a these functions included marketing and purchasing for example company a might run a commercial on television nationwide however each hospital would separately pay for biliboards in its geographical area most supplies were purchased through contracts entered into by headquarters for ali of its subsidiaries however some supplies were purchased by each hospital the computer system of each hospital tied in to the computer system of company a contracting was done both at the hospital ievel and at higher ievels within the organization it is represented that at the close of the saie substantially ali of the affected empioyees became employed by the purchaser company g such employees continued to do the same work at the same hospital and in substantially the same manner as prior to the saie company a will continue to sponsor the k plans to the extent that distributions are permissible only lump-sum_distributions shali be made the db distributions shail be made prior to the end of the second calendar_year following the year in which the respective sales occurred based on the foregoing company a requests a ruling that the transaction constitutes a distributable event under sec_401 the sale of a trade_or_business exception such that the employees employed by the hospitals sold are eligible to receive distributions of their entire account balances from the company a k plans sec_401 of the code provides that a cash_or_deferred_arrangement is not qualified unless amounts attributable to elective deferrais may not be distributed earlier than separation_from_service death or disability it an event described in sec_401 k id in the case of a profit-sharing or stock bonus pian the attainment of age or iv in the case of contributions to a profit-sharing or stock bonus pian to which sec_402 applies upon hardship of the employee - sec_40 i k b g of the code when read together with sec_401 l0 a ii and sec_1_401_k_-1 of the income_tax regulations permits amounts attributable to elective_deferrals to be distributed from a cash_or_deferred_arrangement after the date of the sale_or_other_disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the corporation in a trade_or_business of the corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1_401_k_-1 states that for purposes of sec_1 k - d iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1_401_k_-1 of the regulations provides additional rules applicable to distributions upon the sale of assets this section provides in pertinent part that the seller must continue to maintain the plan after the disposition of assets this requirement is satisfied if an only if the purchaser does not maintain the plan after the disposition further this section provides that the employee must continue employment with the purchaser of the assets and the distributions must be made in connection with the disposition of assets and must generaliy occur by the end of the second calendar_year after the calendar_year in which the disposition occurred ta sec_1_401_k_-1 d of the regulations provides in pertinent part that a distribution described above must be made in the form of a lump sum distribution within the meaning of sec_402 of the code even though some of the business activities of each of the hospitais was performed at company a each hospital based on the facts and circumstances performed sufficient business activities at the hospital ievel to be characterized as a stand-alone business further it business that is a viabie business_entity as such we conclude that each hospital is not uncommon for a hospital to be organized as a separate trade or constituted a trade_or_business of company b and company d within the meaning of sec_401 a ii of the code in this case it is represented that company b and company d through a series of interrelated transactions with their affiliates sold at least of the assets constituting hospitals to company g all of the employees of the hospitals sold were offered reemployment by company g company a will maintain the 40i k pians after the sale and the distributions will be made in lump sums in connection with the sale accordingly we conclude that the transaction between company b and company d and their affiliates and company g resuited in a sale of substantially ali the assets of company b and company d used by company b and company d in a trade_or_business within the meaning of sec_401 of the code and therefore if the other applicable_requirements set forth in sec_1_401_k_-1 are met employees formerly employed by the hospitais owned by company b and company d who as a result of the sale are employed by company g are eligible to receive distributions of their entire account balances from the company a k plans the above ruling is based on the assumption that the i k plans wiil be otherwise qualified under sec_401 and sec_40i k of the code and the related trusts will be tax exempt under sec_50 i a at the time that the above transaction takes piace this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddie jr manager employee pians technical group tax_exempt_and_government_entities_division enclosures deieted copy of letter notice of intention to disclose copy of letter to authorized representative
